Citation Nr: 1141359	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-31 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent disabling for service-connected posttraumatic stress disorder (PTSD), from the day following discharge from active service, June 21, 2008 to March 11, 2011.

2.  Entitlement to an evaluation in excess of 70 percent disabling for service-connected PTSD, from March 11, 2011, forward.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to June 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In June 2010, the Veteran testified in a personal hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In February 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC to afford the Veteran a VA examination of his PTSD.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of an increased rating for PTSD from February 23, 2011, forward, on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From June 21, 2008 to February 23, 2011, the Veteran's PTSD manifested in difficulty in social functioning and mild to moderate symptoms, including nightmares occurring approximately six times per week, exaggerated startle response, behavioral avoidance, decreased concentration, social isolation, anxiety, and mild memory loss; it did not result in affect or speech problems, panic attacks more than once a week, impairment of short and long-term memory, difficulty in understanding complex commands, or impaired abstract thinking.

2.  From February 23, 2011, forward, the evidence of record demonstrates that the Veteran's PTSD resulted in severe social impairment with deficiencies in areas such as spousal relations, thinking and mood due to impairment of mood and affect, severe social isolation, occasional suicidal thoughts, anger and irritability contributing to property destruction, daily panic attacks, severe sleep impairment, insight and judgment impairment, and depression; his PTSD was not manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent disabling from the day following discharge from active service, June 21, 2008 to February 23, 2011, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 4.1, 4.7, 3.321(b), 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an evaluation of 70 percent disabling, but no higher, from February 23, 2011, forward, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).

3.  From February 23, 2011, forward, the requirements for referral to the Director of Compensation and Pension for consideration of an extraschedular rating for PTSD have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Service connection was established for PTSD in a December 2008 rating decision with a 30 percent disability rating, effective the day following separation from active service, June 21, 2008.  An August 2011 rating decision increased the Veteran's PTSD disability evaluation to 70 percent disabling, effective March 11, 2011.

The Veteran was advised of the grant of the increased, 70 percent rating by letter, and by a statement of the case (SOC), in August 2011, but he did not withdraw his appeal.  Therefore, the appeal for a higher disability rating for service-connected PTSD continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's PTSD is rated under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  A 10 percent evaluation contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

At 30 percent disabling, this rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Under Diagnostic Code 9411, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM- IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board will first determine whether an initial evaluation in excess of 30 percent disabling is warranted for the Veteran's service-connected PTSD from the day following separation from active duty, June 21, 2008 to February 23, 2011.

The Veteran underwent a VA psychiatric examination in October 2008.  At that time, the Veteran reported that he was easily startled or "jumpy."  He had problems with sleep and on occasion, he would have nightmares that varied about six times per week.  He reported having survivor guilt but had no sense of foreshortened future.  The Veteran worked for UPS and indicated that his PTSD did not result in disruption to work and denied any difficulties at work.  He also mentioned having a younger sister and that his relationship with his family was "ordinary."  He also stated that he is married and has an 11 year-old daughter and denied any difficulties with these relationships.  However, he did note that his wife indicated he had minor social isolation.

Upon mental status examination, the examiner indicated that the Veteran was fully oriented, had good grooming and hygiene, good eye contact, was calm and cooperative, normal speech, congruent and appropriate affect, coherent thought process, intact immediate memory, and good judgment.  However, he did have impaired short term memory and fair insight.  He denied any suicidal or homicidal ideations.  The examiner did identify that the Veteran had mild behavioral avoidance, decreased concentration, social isolation, and anxiety.  Overall, the examiner noted that the Veteran had mild behavioral problems and assigned a GAF score of 78, indicating mild symptoms and some difficulty in social functioning.

Despite these reported mild symptoms of PTSD and the high GAF score of 78, the RO assigned the Veteran a disability rating of 30 percent disabling as the VA examination did reveal some impairment due to such symptoms as anxiety, exaggerated startle response, nightmares occurring about six times per week, some sleep impairment, and mild memory loss.

Overall, the Board finds that the Veteran's PTSD symptomatology has more nearly approximated, at best, the criteria for a 30 percent rating under Diagnostic Code 9411, from June 21, 2008 (the day following separation from active service) to February 23, 2011.  While the Veteran was given a GAF score of 78, indicating mild social impairment due to his PTSD, other evidence indicates more serious impairment, specifically, his sleep impairment, mild memory problems, decreased concentration, and anxiety.  Despite these problems, however, the Veteran is employed with no difficulties and remains married.

In short, the medical evidence of record for this time period on appeal establishes that the Veteran's PTSD resulted in social impairment due to some mild to moderate social symptoms, indicating a disability evaluation no higher than 30 percent disabling.

Thus, an evaluation in excess of 30 percent disabling from the day following separation from active service, June 21, 2008 to February 23, 2011, is not warranted.

The Board will now consider whether a referral for extraschedular consideration is warranted for the appeal period from June 21, 2008 to February 23, 2011.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted for the appeal period assigning the Veteran a 30 percent disability rating for his PTSD.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from PTSD for the period on appeal from June 21, 2008 to February 23, 2011.  There are no manifestations of the Veteran's PTSD that have not been contemplated by the rating schedule and adequate evaluations were assigned based on evidence showing the symptomatology and/or disability.  Indeed, there is no evidence of record reflecting any hospitalizations due to his PTSD or that it results in marked interference with employment.  In fact, during the October 2008 VA examination, the Veteran reported having no difficulties at work.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order for the period from June 21, 2008 to February 23, 2011.

From February 23, 2011, forward, the Veteran's PTSD disability picture warrants an evaluation of 70 percent disabling, but no higher.

The Veteran's VA outpatient treatment reports indicated a gradual, yet clear increase in severity of PTSD symptoms.  A treatment report from November 2010 indicated that the Veteran averaged 2 to 3 hours of sleep per night which was impacting his ability to perform his job duties at UPS.  Indeed, during the personal hearing before the undersigned in June 2010, the Veteran testified that on average, he got two hours of sleep per night.  Hearing transcript at 4.  He also stated that he called in sick from work twice since being at UPS.  Id. at 6.

In addition, VA outpatient treatment reports from January 2010, November 2010, February 2010, and February 2011, revealed GAF scores of 95, 75, 70, and 65, respectively.

Based on his testimony and indications that his PTSD symptoms were worse since being evaluated in October 2008, the Veteran was afforded another VA psychiatric examination pursuant to a February 2011 Board Remand.  During the examination which was conducted on February 23, 2011, the Veteran reported symptoms of depression that had intensified since the initial VA examination in October 2008.  He said he was sad all day, every day, and had lost interest in things he used to enjoy.  He reported crying spells and persistent, marked sleep disturbance with mid-cycle awakening every one to two hours.  He also reported diminished libido and loss of appetite.  Irritability was marked with episodes of destroying property.  He acknowledged suicidal ideation but "won't do it because my daughter needs me."

The Veteran also reported that he was still married but that he and his wife had "drifted apart."  While his marriage appeared strained, he indicated that he gets along well with his daughter and visits his mother several times per week.  He stays in contact with his sister through the telephone.

Upon mental status examination, the examiner indicated that the Veteran appeared gaunt, with circles under his eyes.  He presented as fatigued with cryptic and montonic speech.  The Veteran's affect was constricted and flat, his mood was depressed and dysphoric, and had attention disturbances as he seemed easily distracted and had a short attention span.  However, his thought process was unremarkable and he was fully oriented.  The examiner noted that the Veteran had severe sleep impairment which contributed to his fatigue and disruptions in concentration.  The Veteran had no hallucinations, obsessive or ritualistic behavior, or homicidal ideations.

In addition, the examiner indicated that the Veteran had persistent efforts of avoidance, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, and a sense of a foreshortened future.  She noted that the Veteran had persistent symptoms of irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner indicated that his PTSD is severe with daily re-experiencing symptoms that evoked emotional or physical distress including daily panic symptoms.  She assigned a GAF score of 45, indicating severe symptoms of PTSD compounded by severe depression, resulting in serious impairment in this though processes, mood, family life, and functioning.

In a March 2011 VA treatment report from the emergency room, the Veteran exhibited confusion, paranoia, and bizarre behavior.  He reported that he had a recent head injury from a skateboarding accident.  While it is unclear whether the Veteran's increased symptoms, at that time, were a result of his recent head trauma, either wholly or partially, the examining psychiatrist assigned a GAF score of 20, indicating gross impairment and severe PTSD symptoms.  Indeed, the Veteran was also diagnosed with post concussive syndrome.

Significantly, however, upon mental status examination, the VA psychiatrist indicated that the Veteran had good grooming, was pleasant and cooperative, had no abnormal movements, was fully oriented, had normal speech with decreased range of affect and mood, and normal thought processes.  He had no delusions and no suicidal or homicidal ideations but had impaired memory, insight, and judgment.

As a whole, the Board finds that the Veteran's PTSD symptomatology more nearly approximated, at this time, the criteria for a 70 percent disability rating beginning on February 23, 2011, the date of the most recent VA examination.  The Board acknowledges the Veteran's record of an overall worsening of PTSD symptomatology.  However, the Veteran's psychiatric evaluations prior to the February 2011 VA examination did not describe any significant deterioration of symptoms which would warrant in increase of disability evaluation.  Additionally, the findings of severe symptoms and serious impairment were first found in February 2011 during the VA examination.

The Board further finds that the criteria for a 100 percent schedular rating for PTSD have not been met from February 23, 2011, forward.  It is not argued, or shown, that the Veteran experienced symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Indeed, the February 2011 VA examiner explicitly noted that the Veteran's PTSD signs and symptoms did not result in total occupational and social impairment.

The March 2011 VA treatment report did reveal that the Veteran had amnesia for events of his head injury and could not remember that he has a sister or that he was no longer on active duty.  However, as discussed above, it is unclear whether this memory problem was a manifestation of his PTSD or a result of his recent head trauma.  In short, this memory impairment does not paint a picture of a 100 percent disability and the other symptoms and findings recorded at that time (aside from the GAF score of 20) did not indicate gross impairment.  As such, an evaluation of 70 percent disabling, but no higher, from February 23, 2011, forward is warranted.

Extraschedular consideration for PTSD from February 23, 2011, forward, is addressed in the Remand section of this decision.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

As discussed above, the Veteran was afforded another VA psychiatric examination pursuant to the February 2011 Board Remand.  The Board finds that the RO is in substantial compliance with those Remand instructions as the Veteran's examination results are of record and were discussed in detail above.  Stegall v. West, 11 Vet. App. 268 (1998).  The February 2011 VA examination is adequate for VA compensation purposes as the examiner conducted all necessary tests and evaluations to ascertain the Veteran's current level of disability due to his PTSD.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

Entitlement to an initial evaluation in excess of 30 percent disabling for service-connected PTSD, from the day following discharge from active service, June 21, 2008 to February 23, 2011 is denied.

No referral for extraschedular consideration is required and no further analysis is in order regarding service-connected PTSD from June 21, 2008 to February 23, 2011.

Entitlement to an evaluation of 70 percent disabling, but no higher, for service-connected PTSD, from February 23, 2011, forward is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.


REMAND

As discussed above, in exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R.   § 3.321(b)(1) (2011).  "The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd, 9 Vet. App. at 96; see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Veteran is rated at 70 percent disabling for PTSD from February 23, 2011, forward.  While the Board acknowledges that this schedular rating already contemplates serious occupational impairment and deficiencies in work, the Veteran's record has revealed an unusual disability picture, which includes other significant factors rendering the schedular criteria impractical.  Indeed, as discussed above, a 100 percent disability rating for PTSD under the regular schedular standards is not warranted as the Veteran has not demonstrated that his PTSD results in total occupational and social impairment.  As such, the Board finds that referral for an extraschedular evaluation is appropriate.

Significantly, in the February 2011 VA examination report, the Veteran reported that he had not been advanced to a full-time position at UPS despite two and a half years of part-time work.  He had been written up for tardiness secondary to sleep disturbance and has received discipline notices for mistakes related to disruptions in concentration, which were compounded by depression.  He expressed concern regarding losing his job due to his PTSD symptoms.

The Veteran has also demonstrated chronic and severe sleep disturbance, despite medication.  He had mid-cycle awakenings every one to two hours.  At that time, the examiner also noted a loss of appetite and weight loss of 10 pounds.  The Veteran needed prompting to eat one meal per day.  

In a March 2011 VA treatment report, the Veteran was voluntarily admitted to the psychiatric ward to be monitored for depression and PTSD exacerbation.  The report indicated that he had been sleeping two hours per night.  A treatment report from the day after his hospitalization revealed that the Veteran declined breakfast and lunch.  Again, the next day, the Veteran refused breakfast and lunch, stating "I'm not hungry."

As such, the evidence of record, specifically the February 2011 VA examination and the VA treatment records of the Veteran's hospitalization in March 2011 due to his psychiatric problems, suggests that the Veteran's PTSD constitutes an unusual disability picture as indicated by the Veteran's hospitalization and chronic, severe sleep impairment, resulting in weight loss and interference with employment such that the regular schedular standards have been rendered impractical.  Accordingly, the appeal is remanded to the RO for referral for an extraschedular evaluation.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should refer the case to the Director, Compensation and Pension Service, for a determination as to whether the Veteran is entitled to the assignment of an extraschedular rating for PTSD in accordance with the provisions of §38 C.F.R. § 3.321(b).  The Director, Compensation and Pension Service, is requested to provide adequate reasons and bases for any decision.

2. Upon a response from the Director, Compensation and Pension Service, the RO must undertake any adjudicative actions necessary.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.  The case should then be returned to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


